Exhibit 10.1

 

SECURED PROMISSORY NOTE

REVOLVING LINE OF CREDIT

 

Principal Amount:    up to $1,500,000

Date:    December 23, 2016

 

 

Variable Interest Rate:    For amounts at any time outstanding up to $1,000,000,
a variable rate equal to 200 basis points above the variable interest rate
applicable to Payee’s credit line with First Choice Bank.  For amounts at any
time outstanding in excess of $1,000,000, 8.0% per annum.

Term:    The date (the “Maturity Date”) that is the earliest of: (i) three years
from the date hereof, (ii) the termination of Payee’s credit line with First
Choice Bank or (iii) forty-five (45) days following the date Borrower closes on
a new credit facility with a financial institution, including First Choice Bank
if such credit facility does not require any individual to provide a personal
guaranty.  

 

Borrower:

Heritage Global Inc., a Florida corporation

 

 

Payee:

The Dove Holdings Corporation, a California corporation

 

 

Payee’s Address:

12625 High Bluff Drive, Suite 305, San Diego, CA 92130

 

1.Revolving Line of Credit. Subject to the terms, provisions and conditions of
this Secured Promissory Note (the “Note”), Borrower agrees to borrow from Payee,
and Payee agrees to disburse to Borrower, on a revolving basis, the proceeds of
a revolving line of credit in a maximum aggregate amount not to exceed ONE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000) (the “Line of Credit”).  If
any advances or payments made by Payee pursuant to the terms of this Note,
together with any other disbursements made by Payee of the proceeds of the Line
of Credit, exceed the Principal Amount of the Note, such additional advances
shall constitute additional indebtedness evidenced by the Note.  Borrower shall
pay within three (3) business days after written demand by Payee the amount by
which the indebtedness hereunder may, at any time, exceed the Principal Amount
of the Note.  

2.Disbursements.  Upon Borrower’s request during the term of this Note, Payee
shall make disbursements to Borrower under this Line of Credit, if Payee
determines in its reasonable discretion that such disbursements are reasonable
and necessary; and provided further that no such disbursement shall be less than
$25,000.00.  Borrower unconditionally agrees to pay all expenses incurred in
connection with the Line of Credit, including Payee’s reasonable attorney’s fees
and costs, which are $3,600 as of the date of this Note.  If requested by Payee
in connection with any request for disbursements of Line of Credit proceeds,
Borrower shall promptly provide all documents and information, including
financial information, related to this Line of Credit and Borrower’s financial
condition, prospects and results of operations.  Borrower shall furnish to Payee
such other materials, documents, papers or requirements regarding Borrower, as
Payee shall reasonably request.

 

--------------------------------------------------------------------------------

 

 

3.Calculation and Payment of Interest.  Interest will be calculated on the basis
of the actual number of days elapsed in a 365-day year (or a 366-day year in a
leap year) and payable monthly in arrears.

4.Monthly Commitment Fee.  During the term of this Note, Borrower shall pay to
Lender an annual fee equal to $15,000, regardless of usage but prorated for
partial years, payable in arrears in monthly installments of $1,250 commencing
on January 31, 2017.

5.Terms of Repayment:  Amounts borrowed under this Note may be prepaid, at any
time, in whole or in part, without premium or penalty, as long each such
repayment includes (i) repayment of principal in an amount that is not less than
the lesser of $25,000.00 and the then outstanding principal balance of the Loan,
and (ii) interest accrued to the date of such prepayment on the amount
prepaid.  Payments shall be by wire transfer or cashier’s check payable to the
Payee, all in lawful money of the United States of America.  Holder may repay
and then reborrow funds under the Line of Credit at any time during the Term of
the Line of Credit.  The entire principal balance under this Note, and any
unpaid, accrued interest, will be due and payable on the Maturity Date.

6.Place of Payment: All payments due under this Note shall be sent to the
Payee’s Address set forth above or at such other place or account as the Payee
or subsequently assigned holder of this Note may designate in writing in the
future.

7.Application of Payments. Each payment under this Note shall be credited first
to interest then due and any remainder to principal.  All payments of principal
under this Note shall be applied to the most remote principal installment then
unpaid.  Borrower waives the application of Sections 1479 and 2822(a) of the
California Civil Code and any other statute or rule of law that would otherwise
direct, or permit Borrower to direct, the order of application of payments made
by Borrower or amounts otherwise received by Payee.

8.Profit Participation; Principal Deals.  While the Line of Credit is
outstanding, Payee shall be entitled to receive 10% of Net Profits generated by,
and shall be liable for 10% Net Losses incurred in connection with, Principal
Transactions that are both undertaken by the Borrower on or after January 1,
2017 and consummated on or prior to the Maturity Date. “Principal Transactions”
shall mean an auction in which Borrower’s affiliate Heritage Global Partners,
Inc. (“HGP”), either directly or as a participant in a transaction consummated
by one or more third parties, purchases the assets to be sold or guarantees a
minimum price to the seller. Calculation of Net Profits and Losses from
Principal Transactions shall occur at the conclusion of each fiscal year and
promptly following maturity or the earlier termination of the Line of Credit.
For purposes of this provision, “Net Profits” as to any Principal Transaction
shall mean the excess, if any, of gross revenues realized by Borrower from such
Principal Transaction (“Revenues”) over out-of-pocket auction, marketing,
travel, commission and other expenses (including but not necessarily limited to
fees paid to third parties excluding employees of Borrower, HGP or any other
affiliate) directly incurred in connection with such Principal Transaction, but
excluding any overhead or other expenses not directly related to such Principal
Transaction (collectively, “Expenses”).  “Losses” as to any Principal
Transaction shall mean the excess, if any, of Expenses over Revenues.  Borrower
and Payee shall jointly calculate (each acting reasonably and in good faith) Net
Profits and Losses from Principal Transactions at the conclusion of each

2

 

--------------------------------------------------------------------------------

 

 

fiscal year during the term of the Line of Credit or promptly following the
Maturity Date or the earlier termination of the Line of Credit.  Such
calculations shall be submitted to the board of directors of Borrower for review
and approval before any payment of such Net Profits or Net Losses shall be
due.  For the avoidance of doubt, while the Line of Credit will be available
during 2016, this provision shall only apply with respect to Principal
Transactions resulting from engagements signed after January 1, 2017.

Notwithstanding the foregoing, any obligation of Borrower or its affiliates to
pay Net Profits shall terminate and cease immediately upon the earliest of a
failure of Payee to timely fund a disbursement pursuant to the terms of Section
2, or a failure of Payee to provide written evidence reasonably satisfactory to
Borrower that Payee has immediately available funds necessary to make aggregate
disbursements under this Note in an amount not less than $1,500,000.

9.Default Interest: In the event of default, compound interest shall accrue on
unpaid amounts then owing under this Note at the rate of 10% per annum from the
date of default until the default is cured. All such interest shall be due on
demand.

10.Acceleration of Debt: If the Borrower (i) fails to make any payment due under
the terms of this Note or seeks relief under the U.S. Bankruptcy Code, (ii)
suffers an involuntary petition in bankruptcy or receivership that is not
vacated within 30 days, (iii) consents to the appointment of a receiver,
trustee, assignee, liquidator or similar official or such appointment is not
discharged or stayed within 30 days, (iv) makes a general assignment for the
benefit of its creditors, or (v) admits in writing that it is generally unable
to pay its debts as they become due, the entire outstanding balance of this Note
shall be immediately due and payable.

11.Financial Statements:  The Borrower shall prepare and deliver to the Payee
internal quarterly financial statements prepared under GAAP and reviewed annual
financial statements; provided that such obligation shall apply only with
respect to any quarter or year in which Borrower has not filed corresponding
financial statements with the Securities and Exchange Commission.  If and when
required to be delivered to Payee, such financial statements shall be due no
later than the date they would be required to be filed with the Securities and
Exchange Commission, as the case may be.

12.Security.  As security and collateral for all obligations owing under this
Note, Borrower hereby grants to Payee a valid and perfected first priority lien
and security interest on all assets of the Borrower, whether owned on the
Closing Date or thereafter acquired and all products and proceeds of the
foregoing. Borrower authorizes Payee to file or record any and all documents and
instruments necessary or useful to perfection of such lien and security
interest. When duly filed in the appropriate public records, the Uniform
Commercial Code financing statements delivered to Payee pursuant hereto shall
create in favor of Payee a valid and perfected first priority lien upon the
property interests purportedly subject thereto and no further action will be
required to perfect such lien. Borrower agrees to execute and deliver to Payee
any document or instrument and take any other action reasonably requested by
Payee in connection with the creation, perfection or enforcement of the lien and
security interest created hereby.

3

 

--------------------------------------------------------------------------------

 

 

13.Borrower Waivers.  To the extent applicable, Borrower hereby expressly waives
and relinquishes all rights, remedies, benefits and defenses of every nature
accorded by applicable law to guarantors and sureties and agrees not to assert
or take advantage of any of such rights, remedies, benefits or defenses. 
Without limiting in any way the foregoing, Borrower hereby expressly waives and
relinquishes:

 

1.

any right to require Payee, as a condition to enforcement of this Note, to
proceed against any other person, or to pursue any other right or remedy in
Payee’s power before proceeding against Borrower;

 

2.

the defense of the statute of limitations in any action hereunder or in any
action for the collection of any indebtedness, or the performance of any
obligation hereby guaranteed;

 

3.

any and all of its rights of subrogation, reimbursement, indemnification, and
contribution, and any other rights and defenses that are, or may become,
available to Borrower, by reason of any of the following: Sections 2787 through
2855 of the California Civil Code, inclusive, it being the intent that Payee
have the full benefit of the waivers available under Section 2856 of the
California Civil Code;

 

4.

any defense that may arise by reason of the incapacity, lack of authority, death
or disability of any other person or persons, or the failure of Payee to file or
enforce a claim against the estate (in administration, bankruptcy or any other
proceeding) of any other person or persons;

 

5.

any defense based upon the failure to give notice of the acceptance of this Note
by any person;

 

6.

any defense based upon any modification, compromise, acceleration or change in
the terms of the Loan Documents, including without limitation those evidenced by
the Note or any modification thereof;

 

7.

any defense based upon the failure to make, give or serve demand, notice of
default or nonpayment, presentment, protest and all other notices of any kind to
which Borrower might be entitled in connection with this Note;

 

8.

any defense based upon an election of remedies by Payee;

 

9.

any defense based upon any lack of diligence by Payee in enforcing the terms of
the Note or any of the Loan Documents;

 

10.

any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

 

11.

any defense arising because of an election made by Payee under Section
1111(b)(2) of the Federal Bankruptcy Code or any similar statute;

 

12.

any defense based on any borrowing or grant of a security interest under
Section 364 of the Federal Bankruptcy Code; and

 

13.

without limiting the generality of the foregoing, Borrower expressly waives any
and all benefits under California Civil Code Sections 2809, 2810, 2819, 2839,
2845, 2846, 2847, 2848, 2849, 2850, 2855, 2899, and 3433 and California Code of
Civil Procedure Sections 580a, 580b, 580d, and 726.

4

 

--------------------------------------------------------------------------------

 

 

it being agreed by Borrower that the failure of Payee to exercise any rights or
remedies it has or may have against Borrower shall in no way impair the
obligation or liability of Borrower hereunder, and Borrower hereby subordinates
all existing and future indebtedness of Borrower to the obligations owed to
Payee under the Note and the Loan Documents.

Payee represents and warrants to Borrower that the agreements, waivers and
subordinations contained in this Section 13 are also contained in a binding
agreement between Payee and First Choice Bank and apply to Payee thereunder to
the same extent as they apply to Borrower under this Note.

14.Modification: No modification or waiver of any of the terms of this Note
shall be allowed unless by written agreement signed by the parties. No waiver of
any breach or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.

15.Complete Note: This Note is the complete and exclusive statement of agreement
of the parties with respect to matters in this Note. This Note replaces and
supersedes all prior written or oral agreements or statements by and among the
parties with respect to the matters covered by it.

16.Transfer of the Note: This Note may be transferred, in whole or in part, at
any time or from time to time, by the Payee. The Borrower hereby waives any
notice of the transfer of this Note by the Payee or by any subsequent holder of
this Note, agrees to remain bound by the terms of this Note subsequent to any
transfer, and agrees that the terms of this Note may be fully enforced by any
subsequent holder of this Note. If this Note is to be transferred, the Payee
shall surrender this Note to the Borrower, whereupon the Borrower will forthwith
issue and deliver upon the order of the Payee a new Note registered as the Payee
may request, representing the outstanding Principal Amount being transferred by
the Payee and, if less than the entire outstanding Principal Amount is being
transferred, a new Note to the Payee representing the outstanding Principal
Amount not being transferred. This Note may not be transferred by the Borrower,
by operation of law or otherwise, without the prior written consent of the
Payee.

17.Lost, Stolen or Mutilated Note: Upon receipt by the Borrower of evidence of
the loss, theft, destruction or mutilation of this Note and, in the case of
mutilation, upon surrender and cancellation of this Note, the Borrower shall
execute and deliver to the Payee a new Note representing the outstanding
Principal Amount and accrued and unpaid interest thereon.

18.Remedies: The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the Payee’s right to pursue actual and consequential
damages for any failure by the Borrower to comply with the terms of this Note.  

5

 

--------------------------------------------------------------------------------

 

 

19.Notices.  Any notice, approval or disapproval, request, instruction, other
document or communication to be given hereunder by any party to the other
parties must be in writing and will be deemed given (a) if by transmission by
facsimile or hand delivery, when delivered (provided that such communications
are concurrently sent by mail in accordance with sub-clause (b) or (c) below);
(b) if mailed via the official governmental mail system, five (5) business days
after mailing, provided said notice is sent first class, postage pre-paid, via
certified or registered mail, with a return receipt requested; or (c) if mailed
by an internationally recognized overnight express mail service such as Federal
Express, UPS, or DHL Worldwide, one (1) business day after deposit therewith
prepaid.  All notices will be addressed to the parties at the respective
addresses as follows:

 

To Payee:

 

Kirk Dove and Ross Dove

The Dove Holdings Corporation

Hacienda Del Mar

12625 High Bluff Drive, Suite 305

San Diego, CA 92130

 

with a copy to:

 

Capobianco Law Offices, P.C.

41990 Cook Street, Suite F-2006

Palm Desert, CA 92211

Facsimile: (760) 568-0100

Attention: Anthony (Nino) Capobianco

 

To Borrower:

 

Heritage Global Inc.

12625 High Bluff Drive, Suite 305

San Diego, CA 92130

Attention:  Scott West

 

with a copy to:

 

Heritage Global Inc.

30665 Northwestern Highway, Suite 200

Farmington Hills, MI 48334

Attention:  James Sklar

 

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 3(b).

20.Severability of Provisions: If any portion of this Note is deemed illegal,
invalid or unenforceable, all other provisions of this Note shall remain in full
force and effect.

6

 

--------------------------------------------------------------------------------

 

 

21.Governing Law; Venue: This Note shall be governed by, construed and enforced
in accordance with the laws of the State of California, without regard for
conflicts of laws principles.  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THIS LINE OF CREDIT (EACH, A “PROCEEDING”), BORROWER IRREVOCABLY (A)
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING
JURISDICTION IN THE CITY AND COUNTY OF LOS ANGELES AND THE STATE OF CALIFORNIA,
AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF
VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY.  BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS LINE
OF CREDIT OR RELATING THERETO AND AGREE THAT ANY SUCH PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.  Borrower hereby consents to the
jurisdiction of the state and federal courts located in San Diego County,
California (and of the appropriate appellate courts therefrom) in any action or
proceeding and waives any objection to venue to the fullest extent permitted by
applicable law.  

22.Attorneys’ Fees; Collection Costs: Borrower shall pay all out-of-pocket
expenses of Payee and all reasonable attorney’s fees and expenses of Payee
(including reasonable attorney’s fees incurred in proceedings arising under the
Bankruptcy Code, the fees and costs of any audit by Payee, and those fees and
costs incurred by Payee’s employees and agents) in connection with (1) the
preparation, administration, and enforcement of this Note, the related judgment
and any security therefor, (2) any waiver or amendment of any provision hereof,
(3) the exercise or enforcement of any of the rights, powers, or remedies of
Payee under this Note and/or the related judgment in equity or at law, whether
or not suit is filed, (4) any modification, amendment, refinancing, or
restructuring of the obligations secured by this Note, the judgment and any
security therefor, or (5) any workout, refinancing, restructuring, or
reorganization (including a bankruptcy reorganization) of Borrower.  Borrower
agrees to indemnify Payee from and hold it harmless against any transfer taxes,
documentary taxes, assessments, or charges made by any governmental authority by
reason of the execution, delivery, and performance of this Note, the related
judgment and any security therefor.

23.Usury Savings Clause: All agreements between the Borrower and the Payee
hereunder are hereby expressly limited to provide that in no event whatsoever,
whether by reason of acceleration of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to the Payee for the
indebtedness evidenced hereby exceed the maximum amount that the Payee is
permitted to receive under applicable law. If, from any circumstances
whatsoever, fulfillment of any provision hereof, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall
automatically be reduced to the limit of such validity, and if from any
circumstance the Payee shall ever receive as interest an amount that would
exceed the highest lawful rate, such amount that would be excessive interest
shall be applied to the reduction of the Principal Amount and not to the payment
of interest hereunder. To the extent permitted by applicable law, all sums paid
or agreed to be paid for the indebtedness evidenced by this Note shall be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in

7

 

--------------------------------------------------------------------------------

 

 

full, to the end that the rate or amount of interest on account of such
indebtedness does not exceed any applicable usury ceiling. “Applicable law”
shall mean the law in effect as of the date hereof; provided, however, that in
the event there is a change in the law which results in a higher permissible
rate of interest, then this Note shall be governed by such new law as of its
effective date. This provision shall control every other provision of all
agreements between the Borrower and the Payee.

24.No Additional Debt.  Borrower shall not, without the prior written consent of
Payee, which consent may be withheld in Payee’s sole discretion, create, incur,
assume or suffer to exist any debt or obligation (whether personal or
nonrecourse, secured or unsecured, subordinate or otherwise) other than
customary payables paid within sixty (60) days after they are incurred.

25.Time Is of the Essence. Time is of the essence with respect to all
obligations of Borrower under this Note.

 

HERITAGE GLOBAL INC.

/s/ Scott A. West

By: Scott A. West

Its: Chief Financial Officer

 

THE DOVE HOLDINGS CORPORATION

/s/ Kirk Dove

By: Kirk Dove

Its: President

 

8

 